 

Case 2:20-cr-20598-PDB-DRG ECF No. 1, PagelD.1 Filed 12/16/20 Page 1 of 4

| ChezaneSSEPOBORG ECFNG A Pubs Fed anez® Pearse

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

 

 

SOUTHERN DIVISION
Case:2:20-cr-20598
UNITED STATES OF AMERICA, Judge: Borman, Paul D.
MJ: Grand, David R.
Plaintiff Filed: 12-16-2020 At 01:09 PM
amurt, INDI USA V. WEEDEN (DA)
-VS- Violation: 18 U.S.C. § 922(g)(1)
JERMAINE WEEDEN,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

(18 U.S.C. § 922(g)(1) — Felon in Possession of a Firearm)

On or about August 20, 2019, in the Eastern District of Michigan, the
defendant, JERMAINE WEEDEN, knowing that he had been convicted of a crime
punishable by imprisonment for a term exceeding one year, knowingly possessed a
firearm, to wit: a Glock 23, 40 caliber, semi-automatic handgun, bearing serial
number PAZ363, said firearm having been shipped and transported in interstate
commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2).
Case 2:20-cr-20598-PDB-DRG ECF No. 1, PagelD.2 Filed 12/16/20 Page 2 of 4

FORFEITURE ALLEGATIONS
(Criminal Forfeiture — 18 U.S.C. § 924(d); 28 U.S.C. § 2461)

1. The allegations contained in Count One of this Indictment are hereby
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of Title 18, United States Code, Section 924(d), and Title 28, United
States Code, Section 2461.

2. As a result of the foregoing violation of Title 18, United States Code,
Section 922(g), as charged in Count One of this Indictment, the defendant shall
forfeit to the United States any firearm and ammunition involved in or used in any
knowing violation of Section 922, including, but not limited to, the following:

a. one (1) Glock 23, .40 caliber, semi-automatic handgun, bearing
serial number PAZ363;

 

 
 

 

Case 2:20-cr-20598-PDB-DRG ECF No. 1, PagelD.3 Filed 12/16/20 Page 3 of 4

b. twelve (12) rounds of .40 caliber ammunition with head-stamp
markings “SIG 40 S& W”; and

C. twenty-six (26) rounds of .40 caliber ammunition with head-
stamp markings “SIG 40 S&W.”

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
Grand Jury Foreperson

 

Date: December 16, 2020

MATTHEW SCHNEIDER
United States Attorney

CRAIG WININGER
Assistant United States Attorney
Chief, Violent and Organized Crime Unit

s/ Danielle Asher

Danielle Asher

William M. Sloan

Assistant United States Attorneys

 
 

 

Case 2:20-cr-20598-PDB-DRG ECF No. 1, PagelD.4 Filed 12/16/20 Page 4 of 4

Case:2:20-cr-20598

a _, Judge: Borm
United States District Court Criminal Case Cover: Mu: Grand David D.

Eastern District of Michigan
Filed: 12-16-2020 At 01:09 PM
INDI USA V. WEEDEN (DA)

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete 1. —__-..

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Companion Case Number:
This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned: / f
Ll ves No AUSA's Initials: O

Case Title: USA v. Jermaine Weeden

County where offense occurred : Wayne

Check One: [X]Felony [Misdemeanor []Petty
___Indictment/____Information --- no prior complaint.
__v_Indictment/___Information --- based upon prior complaint [Case number: 20-mj-30376 ]
___Indictment/____ Information -- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

December 16, 2020 AC iN d

Date jielle Asher
Ka tant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, Ml 48226-3277

Phone: 313-226-9518

Fax: 313-226-3265

E-Mail address: Danielle.Asher@usdoj.gov

Attorney Bar #: P81362

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
5/16
